Citation Nr: 0804365	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for erosive 
esophagitis/gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In January 2008, the veteran appeared at the Chicago RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

At his January 2008 hearing, the veteran stated that it had 
been his intention to apply for eligibility for VA medical 
care.  This issue is referred to the AMC for appropriate 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), the 
Court held that the VCAA's duty to notify extends to 
claimants who seek to reopen a claim by submitting new and 
material evidence.  As part of this duty, VA notified the 
veteran that VA is responsible for obtaining relevant federal 
records.  At his January 2008 hearing, the veteran testified 
that he spent 21 days at the Army hospital at Fort Polk, 
Louisiana.  These records are not in the veteran's claims 
file, and it does not appear that an attempt has been made to 
obtain them.  Furthermore, the Board believes that the 
veteran's personnel file should be obtained and reviewed in 
order to determine whether it contains any medical or 
administrative records that were created in connection with 
the veteran's Medical Evaluation Board proceedings and 
discharge.  

Moreover, the Board notes that VA law provides that a veteran 
is presumed to be in sound condition, except for defects, 
infirmities or disorders noted when examined, accepted, and 
enrolled for service, or where clear and unmistakable 
evidence establishes that an injury or disease existed prior 
to service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.  In the case at hand, the July 1968 pre-
induction examination report indicates that the veteran's 
abdomen and viscera were clinically normal.  The Board 
believes that, on remand, the veteran should be scheduled for 
a VA examination to determine whether the his current 
disability is related to his in-service disability and, if 
so, whether the in-service disability pre-existed service 
and/or was aggravated by service.   

On remand, the AMC should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain any clinical (inpatient 
hospital) records of any hospitalization 
at the Army Hospital at Fort Polk, 
Louisiana, for the veteran during the 
period from March 1969 to April 1969, and 
associate any obtained records with the 
claims file.  If there are no such 
records, obtain a negative reply and 
associate the reply with the claims file.

3.  The AMC should contact the National 
Personnel Records Center and obtain the 
veteran's entire personnel folder.  These 
records should then be associated with the 
claims file.

4.  The veteran should be afforded an 
examination with an individual with the 
appropriate expertise to diagnose and 
determine the etiology of any 
gastrointestinal disability.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to diagnose any 
current gastrointestinal disability and to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that any such 
disability was incurred in or aggravated 
during service.  The examiner should 
specifically determine whether the 
evidence of record demonstrates that the 
veteran's disability existed prior to 
service. 

The examiner should keep in mind that the 
term "aggravation" refers to a permanent 
increase in the overall severity of the 
disability beyond its natural progression.  
Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not 
constitute sufficient evidence of 
aggravation unless the underlying 
condition has worsened.  Cf. Davis v. 
Principi, 276 F. 3d 1341, 1346-47 (Fed. 
Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

5.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issue on appeal.  If a 
connection between the veteran's in-
service hospitalization and his current 
disability is found, the AMC should 
specifically address the presumption of 
soundness and determine whether this 
presumption (1) attaches and (2) is 
overcome by the evidence of record.  If 
the issue on appeal continues to be 
denied, the veteran and his representative 
must be provided a supplemental statement 
of the case.  The veteran must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



